Name: Council Regulation (EC) No 1269/1999 of 14 June 1999 opening a Community tariff quota for barley for malting falling within CN code 1003 00
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  agri-foodstuffs;  plant product
 Date Published: nan

 Avis juridique important|31999R1269Council Regulation (EC) No 1269/1999 of 14 June 1999 opening a Community tariff quota for barley for malting falling within CN code 1003 00 Official Journal L 151 , 18/06/1999 P. 0001 - 0002COUNCIL REGULATION (EC) No 1269/1999of 14 June 1999opening a Community tariff quota for barley for malting falling within CN code 1003 00THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,(1) Whereas the Community has undertaken, in the conclusion of the GATT Article XXIV:6 negotiations, to examine problems identified if the functioning of the "representative price" system for cereals appears to be impeding trade; whereas certain consignments of barley for malting have been subject to impediment;(2) Whereas in order to remedy such impediment an annual Community tariff quota for barley for malting falling within CN code 1003 00 should be opened for 1999 and 2000;(3) Whereas detailed rules for the application of this Regulation should be adopted pursuant to Article 23 of Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1),HAS ADOPTED THIS REGULATION:Article 11. An annual Community tariff quota of 50000 tonnes is hereby opened for 1999 and 2000 for high graded barley falling within CN code 1003 00 and intended for the production of malt to be used for the manufacture of certain beer aged in tanks containing beechwood.2. The common customs tariff duty applicable to the quota shall be 50 % of the full rate of duty in force, without the abatement applied on imports of barley for malting, on the day of import.Article 2The Commission shall adopt detailed rules for the application of this Regulation in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, and in particular:(i) provisions to guarantee the quality of the barley and, if necessary, provisions concerning recognition of documents enabling this guarantee to be verified,(ii) provisions to verify that the barley is used for the production of malt for the manufacture of beer in tanks containing beechwood.Article 3This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 January 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 14 June 1999.For the CouncilThe PresidentK.-H. FUNKE(1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Commission Regulation (EC) No 923/96 (OJ L 126, 24.5. 1996, p. 37).